Citation Nr: 1218080	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-22 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation beyond 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.  

In April 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in the East Jefferson General Hospital from August 28, 2010 to September 1, 2010 under the Millennium Health Care and Benefits Act, Public Law 106-117 (38 U.S.C.A. §  1725) and entitlement to reimbursement or payment for unauthorized medical services rendered for a service-connected disability in connection with a private hospitalization in the East Jefferson General Hospital from August 28, 2010 to September 1, 2010, under 38 U.S.C.A. § 1728 are the subject of a separate Board decision.


FINDING OF FACT

In April 2012, before the Board promulgated a decision, the Veteran testified before the undersigned that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial rating beyond 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2012, the Veteran testified before the Board that he wished to withdraw his appeal concerning entitlement to an initial evaluation beyond 50 percent for PTSD.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The April 2012 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It was requested in hearing testimony before the undersigned.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an initial evaluation beyond 50 percent for PTSD is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


